Citation Nr: 1017857	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-10 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include dysthymic disorder, major depressive 
disorder, bipolar disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to 
September 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that decision, the RO denied 
entitlement to service connection for depressive disorder.  

In November 2006, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

In January 2009, the Board remanded this matter for further 
development.

The issues of entitlement to service connection for substance 
abuse and entitlement to a total disability rating based on 
individual unemployability (TDIU) have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDING OF FACT

The Veteran's psychiatric disability, most recently diagnosed 
as dysthymic disorder and major depressive episode, had its 
onset in service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
a psychiatric disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet 
App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's medical records reveal that he has been 
diagnosed as having various psychiatric disabilities.  For 
example, a June 2009 VA examination report indicated 
diagnoses of dysthymic disorder and major depressive episode.  

On several occasions, including in his March 2006 notice of 
disagreement, the Veteran has reported that his psychiatric 
disability was the result of the stressors associated with 
his service aboard the submarine U.S.S. Skate.  Such 
stressors included isolation, solitude, and the missions 
conducted aboard the submarine. 

The Veteran's service personnel records indicate that he 
served as a personnelman aboard the U.S.S. Skate from at 
least March to December 1983.  His service treatment records 
reveal that in November 1984 he was treated for symptoms of 
depression and was diagnosed as having physiologic depressive 
symptoms.  He was also noted as being depressed in July 1986.  
Thus, there is evidence of a current psychiatric disability 
and in-service psychiatric symptoms.

As for the etiology of the current psychiatric disability, 
the evidence is to the effect that it is related to service.  
A July 2008 VA mental health clinic treatment note indicates 
that the Veteran experienced chronic bipolar symptoms which 
probably started in the military, but were masked by in-
service alcohol abuse.  No further explanation or reasoning 
was provided.

The June 2009 VA examination report includes an opinion that 
the Veteran's experiences on a submarine in service 
contributed directly to his current chronic depressed state.  
This opinion was based on a review of the Veteran's medical 
records and his report that his depressive symptoms began 
when he was working on submarines in the Navy.  While working 
on submarines, he found the work very stressful and 
experienced increasing difficulty coping with the stress of 
that environment.  Specifically, he found it difficult to be 
underwater for 6-8 weeks at a time and he did not relate well 
to other submarine workers.  He began experiencing more 
social anxiety, became less self-confident and had low self-
esteem, felt lonely and depressed, and began to drink heavily 
to cope with such symptoms.

The Veteran is competent to report the symptoms and history 
of his psychiatric disability, his reports are consistent 
with the evidence of record, and there is nothing to 
contradict his reports.  See Jandreau, 492 F.3d at 1377; see 
also Buchanan, 451 F.3d at 1337.  

The July 2008 opinion is of little probative weight because 
it is unaccompanied by any reasoning or explanation and is 
speculative in nature.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim).

The physician who conducted the June 2009 VA examination 
explained the reasons for his opinion and they are consistent 
with the evidence of record.  Therefore, this opinion is 
entitled to substantial probative weight.  See Nieves-
Rodriquez, 22 Vet. App. at 304.

As the weight of the evidence is in favor of a conclusion 
that a link exists between the Veteran's current psychiatric 
disability and service, the Board concludes that the criteria 
for service connection for a psychiatric disability have been 
met. 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.








ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


